DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the control apparatus described in claim 1
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Note: no corresponding structure found in the specification
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim limitation “control apparatus” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.  Therefore, claims 1-12 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 

(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 15, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morandi (US 20080282946 A1) in view of Tatem (US 4172431 A).
Regarding claim 13, Morandi discloses a method of treating material, comprising the steps of: 
heat-treating the material (85) anaerobically (“reducing environment”, see para. 41, is an atmospheric condition in which oxidation is prevented by removal of oxygen and other oxidizing gases or vapors) to yield pyrolysis products (pyrolysis products = syngas or waste gas; note: pyrolysis products is a product-by-process limitation, see MPEP 2113 (I)) (para. 41); 
optionally (i.e., not required of the claim), extracting the pyrolysis products 
admitting (via line 7 or 8) oxygen thereby to combust the material (para. 41);

Morandi fails to disclose: 
exhausting at least the gaseous combustion products to a boiler unit, optionally (i.e., not required of the claim) admixing the combustion products with air; 
in the boiler unit, combusting a fuel in combination with the gaseous combustion products, to heat a transfer fluid. 

Morandi discloses that it is known to combust the pyrolysis gas in a gas turbine to produce energy (para. 5).   Tatem teaches a boiler for use in conjunction with a gas turbine to produce energy (col. 1, lines 44-46), and the steps of: delivering pyrolysis products produced from a pyrolysis retort to the combustion chamber of a boiler unit (col. 1, lines 19-22), and combusting a fuel in combination with the gaseous combustion products, to heat a transfer fluid (see col. 1, lines 11-25 and col. 3, lines 45-49).  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Morandi to include the steps of: exhausting at least the gaseous combustion products to a boiler unit; in the boiler unit, combusting a fuel in combination with the gaseous combustion products, to heat a transfer fluid.  The motivation to combine is so that the gaseous combustion products from the waste treatment process can be used to produce useful energy.  
Regarding claim 15, Morandi discloses a scrubber to remove entrained particulates from the gaseous combustion products (para. 52).  Tatem teaches a scrubber to remove entrained particulates from the pyrolysis gas prior to the gas entering the boiler (col. 5, lines 46-52).   It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Morandi wherein the gaseous combustion products are fed to the boiler unit via a scrubber so that fouling particulates can be removed before entering the boiler.  
Regarding claim 16, modified Morandi discloses wherein the transfer fluid is water-based (see Tatem, col. 1, lines 11-15)
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morandi (US 20080282946 A1) in view of Tatem (US 4172431 A), as applied to claim 13, and further in view of O’Grady (US 20190119588 A1).
Regarding claim 14, Morandi fails to disclose wherein the gaseous combustion products are fed to the boiler unit via a heat exchanger.  However, O’Grady discloses a waste-energy conversion system wherein the gas outlet feeds syngas to a heat exchanger (para. 141) and then to a scrubber (252). 
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Morandi wherein the gas outlet feeds gas to a heat exchanger and then to a scrubber before entering the boiler (Morandi discloses a scrubber in para. 52).  The motivation to include the heat exchanger is so that the syngas can be cooled for optimal scrubbing operation. If the gases entering the scrubber are too hot, then it might damage components in the scrubber.  Also, some of the liquid droplets (from the scrubber) may evaporate before they have a chance to contact the contaminants in the syngas, and other liquid droplets may evaporate after contact, causing captured particles to become re-entrained in the gas.  

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on 571-272-6785.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON LAU/Primary Examiner, Art Unit 3762